WHITAKER, J., dissenting. While the majority refers several times to our recent Court-reviewed opinion of Frisch v. Commissioner, 87 T.C. 838 (1986), that opinion provides no support for the result reached here. In Frisch, we articulated two grounds for disallowance of attorney’s fees to that pro se petitioner. We adopted the reasoning of Judge Roney in his dissenting opinion in Duncan v. Poythress, 111 F.2d 1508, 1515 (11th Cir. 1985), that an attorney is essentially an agent for another. Without an agency relationship (not present in a pro se situation), attorney’s fees cannot be incurred. The other ground for our opinion was that petitioner had neither paid nor incurred fees for legal services as is expressly required by section 7430. Here, however, the two tests of Frisch are met. Attorney Minahan has paid his share of the fees and the professional corporation, Minahan & Peterson, S.C., meets the agency test. No policy reason for the result has been articulated by the majority, and I know of none. Neither the language of the statute nor its legislative history provides support for the majority.1 The fact that attorney Minahan may have shared in the $55,000 attorney’s fees paid to the professional corporation Minahan & Peterson, S.C., for their services to these several petitioners is irrelevant. The majority in this case has created a third condition for an award of attorney’s fees — that the petitioner-attorney must not hold “an equity interest” in the law firm rendering the services. The majority boldly states that in this circumstance the fee is not a fee but a payment to the attorney-petitioner. There is, however, no finding of fact supporting this conclusion. This judicial legislation by the majority is without justification. Korner, Cohen, Clapp, Jacobs, Williams, and WELLS, JJ., agree with this dissent.  I note that sec. 7430 was liberalized in favor of taxpayers in material respects by the Tax Reform Act of 1986, signed by the President on Oct. 22, 1986, which was prior to release of our opinion in Frisch v. Commissioner, 87 T.C. 838 (1986). While the doctrine of legislative reenactment would not apply here, either to incorporate or to refrain from incorporating the Court-made law on pro se petitioners, a strong argument can be made for judicial restraint in creating road blocks to the award of attorney’s fees to taxpayers. We should not forge a position that is counter to the current legislative policy without either statutory language or legislative history as support.